Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 23, 2009                                                                                                  Marilyn Kelly,
                                                                                                                    Chief Justice

  136017                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                          Justices

  v                                                                 SC: 136017
                                                                    COA: 269250
                                                                    Washtenaw CC: 05-001221-FH
  MICHAEL WILLIAM MUNGO,
           Defendant-Appellant.

  _________________________________________/

         By order of May 27, 2008, the application for leave to appeal the January 17, 2008
  judgment of the Court of Appeals was held in abeyance pending the decision of the
  United States Supreme Court in Arizona v Gant (Docket No. 07-542). On order of the
  Court, the case having been decided on April 21, 2009, Arizona v Gant, 556 U.S. ___; 129
S. Ct. 1710; 173 L. Ed. 2d 485 (2009), the application is again considered and, pursuant to
  MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the judgment of the
  Court of Appeals and REMAND this case to that court for reconsideration in light of the
  decision in Arizona v Gant.

         We further note that a similar issue is presented in People v Hunter, unpublished
  opinion per curiam of the Court of Appeals, issued on April 3, 2008 (Docket No.
  272873), which we have peremptorily vacated and remanded to the Court of Appeals for
  reconsideration in light of Gant by order dated June 23, 2009 (Docket No. 136546).

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 23, 2009                       _________________________________________
           s0615                                                               Clerk